Gitzis v Isakov (2017 NY Slip Op 04101)





Gitzis v Isakov


2017 NY Slip Op 04101


Decided on May 24, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 24, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2016-00588
 (Index No. 500399/15)

[*1]Peter Gitzis, et al., appellants,
vDaniel Isakov, et al., respondents.


Rudy A. Dermesropian, LLC, New York, NY, for appellant Peter Gitzis.
Ballon Stoll Bader & Nadler, P.C., New York, NY (Marshall B. Bellovin of counsel), for appellant Irina Galanova.
Debra J. Millman, New York, NY (Norman Landres of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for defamation, the plaintiffs separately appeal from an order of the Supreme Court, Kings County (Baily-Schiffman, J.), dated December 3, 2015, which granted the defendants' unopposed motion pursuant to CPLR 3211(a)(7) to dismiss the complaint.
ORDERED that the appeals are dismissed, with one bill of costs payable by the appellants appearing separately and filing separate briefs.
The plaintiffs failed to submit opposition to the defendants' motion pursuant to CPLR 3211(a)(7) to dismiss the complaint, and the Supreme Court granted the unopposed motion.
No appeal lies from an order or judgment entered upon the default of the appealing party (see CPLR 5511; T. Mina Supply, Inc. v Clemente Bros. Contr. Corp., 139 AD3d 1038, 1038; Yuan v Kaplan, 129 AD3d 714; Reynolds v Haiduk, 120 AD3d 656, 656). Since the order appealed from was entered upon the plaintiffs' failure to oppose the defendants' motion, the appeals must be dismissed (see T. Mina Supply, Inc. v Clemente Bros. Contr. Corp., 139 AD3d at 1038; Lillian H. Assoc., LLC v Halal, 137 AD3d 873, 874; Yuan v Kaplan, 129 AD3d at 714; Reynolds v Haiduk, 120 AD3d at 656; HCA Equip. Fin., LLC v Mastrantone, 118 AD3d 850).
DILLON, J.P., AUSTIN, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court